The respective attorneys for the parties have, on this appeal from an order of the Supreme Court, Queens County, dated December 6, 1974, agreed, by signed stipulation dated May 14, 1975, made at a conference in this court, that said order be modified by reducing the counsel fee award therein from $600 to $500. In accordance with the foregoing, the order is modified by reducing the counsel fee awarded therein from $600 to $500 and, as so modified, order affirmed, without costs. Gulotta, P.J., Rabin, Hopkins, Martuscello' and Benjamin, JJ., concur.